192 F.2d 1017
Sue D. KAUZ, alias Mrs. Hannah Butler, Appellant,v.UNITED STATES of America, Appellee.
No. 13690.United States Court of Appeals,Fifth Circuit.
Dec. 28, 1951.

Appeal from the United States District Court for the Southern District of Florida; George W. Whitehurst, Judge.
Joe Creel, A. C. Dressler, Miami, Fla., for appellant.
Ernest L. Duhaime, Asst. U.S. Atty., Miami, Fla., for appellee.
Before HOLMES, BORAH, and STRUM, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.